           Case
           Case 2:20-cv-01336-JAD-BNW
                2:20-cv-01336-JAD-BNW Document
                                      Document 21
                                               20 Filed
                                                  Filed 09/14/20
                                                        09/10/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2


 1   AARON D. FORD
     Attorney General
 2   JUDY A. PRUTZMAN (Bar No. 6078)
      Deputy Attorney General
 3   CAMERON P. VANDENBERG (Bar No. 4356)
      Chief Deputy Attorney General
 4   GERALD L. TAN (Bar No. 13596)
      Deputy Attorney General
 5   State of Nevada
     Office of the Attorney General
 6   5420 Kietzke Lane, Suite 202
     Reno, Nevada 89511
 7   (775) 687-2113 (phone)
     (775) 688-1822 (fax)
 8   jprutzman@ag.nv.gov
     gtan@ag.nv.gov
 9   Attorneys for Defendant State of Nevada
     Department of Health and Human Services,
10   Division of Child and Family Services
11

12                                     UNITED STATES DISTRICT COURT

13                                          DISTRICT OF NEVADA

14   AARON WARD                                           Case No. 2:20-cv-01336-JAD-BNW

15                        Plaintiff,
16            vs.

17   STATE OF NEVADA, DEPARTMENT OF                           STIPULATION AND REQUEST FOR
     HEALTH AND HUMAN SERVICES,                             EXTENSION OF TIME TO RESPOND TO
18   DIVISION OF CHILD AND FAMILY                               PLAINTIFF’S FIRST AMENDED
     SERVICES, an agency of the State of Nevada;                       COMPLAINT
19   DOES INDIVIDUALS 1-X; and ROES
     STATE AGENCIES 1-X,                                                    (First Request)
20

21                        Defendants.

22

23           IT IS HEREBY STPULATED AND AGREED by the parties’ undersigned counsel, subject

24   to the Court’s approval, that there will be a 14-day extension of time, up to and including Monday,

25   September 28, 2020, for Defendant to file its response to Plaintiff’s First Amended Complaint (ECF

26   No. 18). This is the first request for an extension of time for Defendant to file a response to Plaintiff’s

27   First Amended Complaint. This request is based on good cause and is not sought for any improper

28   purpose or delay.



                                                     Page 1 of 2
           Case
           Case 2:20-cv-01336-JAD-BNW
                2:20-cv-01336-JAD-BNW Document
                                      Document 21
                                               20 Filed
                                                  Filed 09/14/20
                                                        09/10/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 2
                                                                           2


 1          After removing this action to federal court on July 20, 2020 (ECF No. 1), Defendant filed a
 2   Motion to Dismiss on August 11, 2020 (ECF No. 12). Plaintiff filed the First Amended Complaint
 3   on August 31, 2020, thereby mooting Defendant’s Motion to Dismiss and obligating Defendant to
 4   file a new responsive pleading. The deadline for Defendant to respond to the First Amended
 5   Complaint is September 14, 2020.
 6          Defendant is requesting additional time to file its response to Defendant’s First Amended
 7   Complaint to accommodate defense counsel’s pre-existing professional obligations in other legal
 8   matters, and because Defendant needs additional time to adequately and accurately answer the
 9   additional causes of action contained in Plaintiff’s First Amended Complaint.
10          The parties, through their respective counsel, respectfully request that this Court extend
11   Defendant’s deadline to respond to Plaintiff’s First Amended Complaint by 14 days, up to and
12   including Monday, September 28, 2020.
13          DATED: September 10, 2020
14    AARON D. FORD                                     KEMP & KEMP
      Attorney General
15

16     By: /s/ Judy A. Prutzman                         By: /s/ Victoria L. Neal, Esq.
        Judy A. Prutzman (Bar No. 6078)                    Victoria L. Neal, Esq. (Bar No. 13382)
17       Deputy Attorney General                           James P. Kemp, Esq. (Bar No. 6375)
        Cameron P. Vandenberg (Bar No. 4356)               7435 W. Azure Drive, Suite 110
18       Chief Deputy Attorney General                     Las Vegas, Nevada 89130
        Gerald L. Tan (Bar No. 13596)                      (702) 258-1183 (phone)
19       Deputy Attorney General                           jp@kemp-attorneys.com
         (775) 687-2113 (phone)                            vneal@kemp-attorneys.com
20       jprutzman@ag.nv.gov
                                                        Attorneys for Plaintiff Aaron Ward
21    Attorneys for Defendant State of Nevada
      Department of Health and Human Services,
22    Division of Child and Family Services

23
                                                 ORDER
24
                                                 IT IS SO ORDERED.
25

26

27                                               UNITED STATES JUDGE

28                                               DATED: September 14, 2020


                                                 Page 2 of 2
